    Case 2:20-cv-00888-DBP Document 1 Filed 12/17/20 PageID.1 Page 1 of 5



Dean H. Christensen
4880 South 3 Fountains Drive #139
Murray, UT 84107
Phone: 801 554 2021
Plaintiff Pro Per
                                                                Case: 2:20-cv-00888
                                                                Assigned To : Pead, Dustin B.
                                                                Assign. Date: 12/17/2020
                                                                Description: Christensen v. Graco
                                                                Fishing & Rental Tools

                       UNITED STATES DISTRICT COURT FOR THE
                                 DISTRICT OF UTAH

 Dean H. Christensen,

         Plaintiff,                                  COMPLAINT FOR
                                                     FRAUD
 Graco Fishing & Rental Tools Inc. and Does          COMMERICAL BRIBERY
 1-1 O inclusive
                                                     JURYDEMAND
         Defendants.




       Plaintiff Dean H. Christensen files his complaint against defendants listed below and

alleges as follows:

                                      Parties and Jurisdiction


        1.      Plaintiff is a resident of the State of Utah.

       2.       Defendant Graco Fishing and Rental Tools Inc., ("Graco") is a Corporation

incorporated in the State of Texas authorized to conduct business in the State ofUtah.

       3.       Paci:fic Energy & Mining Co., ("Paci:fic") is a Nevada Corporation.

       4.       Jim Fulkerson ("Fulkerson") is a resident of the State of Utah and was an

employee of Graco.

        5.       [Paragraphs 5-8 pertain to :fictitious parties] Plaintiff does not know the true

names or capacities of the defendants sued herein as DOES 1 through 1O; therefore, Plaintiff

sues said defendants by such :fictitious names, and prays leave that when the true names of said
    Case 2:20-cv-00888-DBP Document 1 Filed 12/17/20 PageID.2 Page 2 of 5




defendants are ascertained, they may be inserted with appropriate allegations. Plaintiff is

informed and believes, and upon such information and belief, allege that each of the defendants
designated herein by such fictitious names is responsible in some manner for the events and

happenings hereinafter referred to and that such conduct of said defendants caused injury and

damages proximately thereby to Plaintiff. Upon learning the true names and identities ofDOES 1

through 1O, Plaintiff will seek leave of court to amend this Claim.

         6.    At all times relevant herein, defendants, and each of them, were the agents and

employees of each of the remaining defendants, and were at all times acting within the course and

scope of said agency and employment, and each defendant has ratified and approved the acts of

the other. Therefore, each defendant is liable for the acts of each remaining third party

defendant/cross-defendant.

         7.    That the conduct of each and every defendant ratified and adopted by each and

every other defendant in this action.
         8.    The corporate     defendants, and each of them, were acting by and through their

authorized employees, agents, and/or representatives, who were acting within the scope and

course of said capacity, and whose conduct was ratified by each of said third party defendants.

         9.    Plaintiff is a shareholder of Pacific.
         10.   That Graco was           contracted to perform work on the Well known as the

Greentown Federal 26-43H, located in Grand County, Utah ("The Well").

         11.   Graco caused a breach of the Well operated by Pacific.

         12.   At the time the breach was made Fulkerson was the supervisor and employee of

Graco.
         13.   Immediately after the breach, Graco terminated employment of Fulkerson.

         14.   Graco bribed Fulkerson to change his factual basis for the breach from liability

caused by Graco.



                                                   1
    Case 2:20-cv-00888-DBP Document 1 Filed 12/17/20 PageID.3 Page 3 of 5




        15.     Due to the bribe given by Graco to Fulkerson and others, Graco was able to receive

a judgment against Pacific for unpaid invoices.

        16.     That most or all of actions by Graco and others in bribing Fulkerson related to the

casing breach performed by Defendant Graco, and as a result, of said bribe Graco was able to

recei ve a judgment against Pacific, resulting in Pacific filing for bankruptcy protection and the

subsequent liquidation of Pacific causing Plaintiff to lose all of his value in Pacific.

                                              JURISDieTION

        17.     This eourt has subject matter jurisdiction in this action pursuant to 28 use§ 1332

because there is complete diversity of citizenship and the amount in controversy exceeds

$75,000.00.

                                                 VENUE
         18.    Venue is proper in thisjurisdiction under 28 use §139l(b)(2), the subject

events complained of in the State ofUtah. Each ofthe defendants sued herein, whether

designated by a real or a fictitious name, was and is the agent, servant, employee and hireling of

 each other.

          19.   Plaintiff incorporates herein by reference, as if fully restated, each and every

allegation contained in all paragraphs of this complaint.


                                        FIRST eLAIM FOR RELIEF
                                                FRAUD

         20.    Plaintiff incorporated herein by reference, as if fully restated, each and every

allegation contained in all paragraphs of this complaint.

         21.    Defendant Graco and Doe defendants gave a bribe to Fulkerson.

         22.    Defendant Graco and Doe defendants knew that giving a bribe Fulkerson, knowing

that giving a bribe is illegal.



                                                   2
   Case 2:20-cv-00888-DBP Document 1 Filed 12/17/20 PageID.4 Page 4 of 5




         23.      Defendants and each of them knew that Fulkerson changed the facts in referenced

to the breach in the casing by receiving a bribe.

         24.      Defendants knew that change in facts as reported by Fulkerson were material.

         25.      Changing the facts by Fulkerson caused damages to Plaintiff as he lost all of the

value of his shares in Pacific.

         26.       Damages to Plaintiff exceed the minimum jurisdiction of this court and will be

proven at trial.

                                        SECOND CLAIM FOR RELIEF
                                          COMMERCIAL BRIBERY


         27.      Plaintiff incorporated herein by reference as iffully restated, each and every

allegation contained in all paragraphs of this complaint.

         28.      Defendants and each ofthem gave bribe to Fulkerson when he was no longer and

employee of Graco.

         29.      The amount of bribe exceeded the minimum amount that is illegal under Utah

Statutes.

            30.   In return for the bribe, Defendants and each of them had Fulkerson change the facts

in relation to the breach of the Casing.

            31.   The act of the bribe occurred without the knowledge or consent of the employer of

Fulkerson.

            32.   The act of providing Fulkerson with monetary benefit resulted in Fulkerson

changing the factual bases in reference to the breach in the casing transferring the liability from

Graco to others including Pacific.




                                                    3
   Case 2:20-cv-00888-DBP Document 1 Filed 12/17/20 PageID.5 Page 5 of 5




         33.   Due to the change in facts, Graco was able to receive ajudgment against Pacific,

causing Pacific for file for bankruptcy.

         34.   Bankruptcy filing by Pacific and the subsequent liquidation caused all the shares of

Pacific to be worthless.

         35.   Plaintiff has lost all his investment in Pacific Shares due to the actions of

Defendants and all of them

         36.   Damages to Plaintiff exceed the minimum amount for jurisdiction of this court and

will be proven at trial.


       PRAYER FOR RELIEF

       1. For general damages according to proof at trial, trebled according to statute.

           pre-judgment interest according to statute; and

       2. For general damages according to proof at trial;

       3. For punitive damages;

       For such other legal and equitable relief as the Court may deem Plaintiff is entitled to

       receive.

DATED: December LJ2020                                                  '
                                                                     ik~~ . _·,~
                                                                                       .........   ~




                                                                                             .A----..
                                                                        eanH.Christensen Pro Per




                                                 4
